                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MONTRAIL RUSSELL,                        )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )     CASE NO. 2:18-CV-1068-WKW
                                         )                [WO]
STATE OF ALABAMA                         )
DEPARTMENT OF MENTAL                     )
HEALTH, and TAYLOR HARDIN,               )
                                         )
             Defendants.                 )

                                     ORDER

      On May 29, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 11.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that:

      1. Plaintiff’s motion to proceed in forma pauperis (Doc. # 4) is GRANTED;

      2. The Recommendation of the Magistrate Judge (Doc. # 11) is ADOPTED;

      3. This action is DISMISSED without prejudice under Federal Rule of Civil

Procedure 41(b) and the court’s inherent authority; and

      4. Plaintiff’s motion to appoint counsel (Doc. # 1) is DENIED as moot.

      A separate Final Judgment will be entered.

      DONE this 14th day of June, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
